PER CURIAM.
By this appeal, we are called upon to review the propriety of a final judgment establishing an equitable lien, which also awarded interest and certain costs.
We find no error in the final judgment under review as to the award of the equitable lien and the costs. Lewis v. Meginniss, 30 Fla. 419, 12 So. 19; Carter v. Suggs, Fla.App.1966, 190 So.2d 784; Crane Co. v. Fine, Fla. 1969, 221 So.2d 145. However, we find that the trial judge erred in awarding interest from the date of the completion of the work under the authority of Gerber Groves, Inc. v. Belle Glade Agricultural Contractors, Inc., Fla. App.1968, 212 So.2d 669; Sharpe v. Ceco Corporation, Fla.App.1970, 242 So.2d 464.
Therefore, we affirm the final judgment as to the impression of the equitable lien and as to the cost award, but modify same by striking the award of interest therefrom.
Affirmed in part; reversed in part.